Citation Nr: 0901688	
Decision Date: 01/15/09    Archive Date: 01/22/09

DOCKET NO.  06-33 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an evaluation in excess of 10 percent 
disabling for degenerative joint disease, residuals of 
fracture, right wrist (dominant).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1951 to 
January 1954.

This matter comes to the Board of Veterans' Appeals 
("Board") on appeal from a May 2005 rating decision by the 
Department of Veterans Affairs ("VA") Regional Office 
("RO") in St. Petersburg, Florida, which granted the 
veteran's claim for service connection for degenerative joint 
disease, residuals of fracture, right wrist (dominant), and 
assigned a 10 percent evaluation, effective November 22, 
2004.

In December 2008, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the St. Petersburg RO.  A 
transcript of that proceeding has been associated with the 
claims file.

The record reflects that the veteran has submitted additional 
evidence to the Board in conjunction with this case, 
accompanied by a waiver of initial review of this evidence by 
the agency of original jurisdiction in accord with 38 C.F.R. 
§ 20.1304 (2008).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increase in the evaluation of his 
service-connected degenerative joint disease, residuals of 
fracture, right wrist.  He contends that the current symptoms 
associated with the condition involve a greater degree of 
impairment than is contemplated by the currently assigned 
evaluation.

The appellant's disability is rated as 10 percent disabling 
under 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2008), which 
pertains to limitation of motion in the wrist.  This is the 
maximum disability available under this code.  However, under 
DC 5214, ankylosis of the wrist warrants a 30 percent rating 
when in a favorable position in 20 to 30 degrees of 
dorsiflexion when affecting the major extremity.  Extremely 
unfavorable ankylosis will be rated as loss of use of the 
hand under DC 5125.  38 C.F.R. § 4.71a, Diagnostic Code 5214 
(2008).

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991); 38 C.F.R. § 3.327(a) (2008).  The RO provided the 
veteran with a VA joints examination in March 2005.  The duty 
to assist does not require that a claim be remanded solely 
because of the passage of time since an otherwise adequate 
examination was conducted.  See VAOPGCPREC 11-95.

However, the United States Court of Appeals for Veterans 
Claims ("Court") has held that a veteran is entitled to a 
new VA examination where there is evidence, including his 
statements, that the disability has worsened since the last 
examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  In this instance, 
the veteran's representative appears to be arguing in a 
statement received in September 2008 that the veteran's 
disability has worsened since his 2005 VA examination.

Additionally, the Board notes that during the December 2008 
Travel Board hearing, the veteran discussed having undergone 
a surgical procedure at the base of the thumb joint 
(trapezoimetacarpal joint) of the right hand in July 2007, 
which he believes has impacted the condition of his wrist.  
In this regard, the veteran submitted in December 2008 was a 
progress note from an occupational therapy consultation at 
the VA Medical Center ("VAMC").  Under "objective 
information," the therapist noted that the veteran's right 
wrist was "fixed at neutral" due to wearing a restrictive 
wrist splint too long.  (See VAMC note, December 5, 2008).  
As such, this claim must be remanded in order to afford the 
veteran a VA examination to determine the current severity of 
his disability.

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment 
records pertaining to the right hand or 
wrist since January 2007, and associate 
those records with the claims file.

2.  Schedule the veteran for an 
appropriate VA examination, to include a 
complete physical examination, in order to 
determine the current severity of his 
service-connected degenerative joint 
disease, residuals of fracture, right 
wrist (dominant).  Any tests deemed 
necessary should be conducted, and all 
clinical findings should be reported in 
detail.  The complete claims folder must 
be provided to the examiner for review in 
conjunction with the examination, and the 
examiner must note that the claims folder 
has been reviewed.  The examination report 
should specifically state the degree of 
disability present in the veteran's right 
wrist, to include whether there is 
favorable or unfavorable ankylosis in any 
degree of palmar flexion or dorsiflexion, 
or with ulnar or radial deviation.  
Similarly, the examiner should conduct 
range of motion studies, and identify any 
objective evidence of pain.  The clinician 
should also discuss how the veteran's 
disability impacts his daily activities of 
living.  The extent of any incoordination, 
weakened movement and excess fatigability 
on use should be described.  To the extent 
possible, the functional impairment due to 
incoordination, weakened movement and 
excess fatigability on use should be 
assessed in terms of additional degrees of 
limitation of motion.  Any and all 
opinions must be accompanied by a complete 
rationale.

3.  Thereafter, the issue on appeal should 
be readjudicated.  If any benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case 
("SSOC") and afforded the opportunity to 
respond thereto.  The matter should then 
be returned to the Board, if in order, for 
further appellate process.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


